DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          KARLENE PARKER,
                              Appellant,

                                      v.

     FIRST SELECT, INC., PATRICK'S CUSTOM PAINTING, INC.,
                           Appellees.

                               No. 4D21-3078

                                [May 5, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Olga Gonzalez Levine, Judge; L.T. Case No.
COWE01004281.

   Karlene Parker, Miramar, pro se.

  Hugh Shafritz and Aaron F. Miller of Shafritz and Associates, PA, Delray
Beach, for appellee Financial Asset Recovery Corp.

  Kevin H. Fabrikant of Fabrikant & Associates, PLLC, Hollywood, for
appellee Patrick’s Custom Painting.

PER CURIAM.

   Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.